 



Exhibit 10.3
REGENT COMMUNICATIONS, INC.
2005 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD
Date of this Award: 01/03/06
 

         
Recipient:
       
 
       

Number of Shares of Restricted Stock Awarded:
                                                            

1.   Regent Communications, Inc. (“Regent”) hereby grants the Recipient this
award of restricted shares of Regent’s common stock (the “Award”) subject to the
terms and conditions of this Award and of the Regent Communications, Inc. 2005
Incentive Compensation Plan as amended and restated from time to time, (the
“Plan”). Recipient acknowledges receipt of a copy of the Plan and agrees that
the Plan, as heretofore and as it may hereafter be amended, is incorporated
herein by this reference. Defined terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.   2.   Subject to
the provisions of the Plan, the restrictions on transfer of the shares of
Restricted Stock awarded hereunder shall lapse with respect to one-fourth of the
shares on the first anniversary of the date of the Award, and with respect to an
additional one-fourth of the shares on each of the second, third and fourth
anniversaries of the Date of this Award. Such restrictions will lapse, and your
ownership rights in the shares will vest, on the dates indicated provided that
you are an Employee on such dates. The vesting of such shares may also be
accelerated upon the occurrence of certain events and/or the satisfaction of
certain conditions as set forth in the Plan.   3.   Any shares which do not vest
as set forth in the immediately preceding paragraph will be forfeited back to
Regent. Unless and until a share is so forfeited, you will be entitled to vote
such share, whether or not vested, in any meeting of Regent stockholders, and
you will be entitled to receive any and all dividends declared with respect to
such share and otherwise exercise all the rights and privileges of a stockholder
of Regent with respect to such share. The shares granted hereunder shall for all
purposes be deemed fully paid and non-assessable shares of Regent’s common stock
effective as of the Date of this Award.   4.   No shares awarded under the Plan
may be sold, transferred, assigned, pledged, encumbered or otherwise alienated
or hypothecated unless, until and then only to the extent that such restrictions
shall have lapsed in accordance with the Plan and this Award letter. The
restrictions on transfer contained in this paragraph will also be deemed to
apply to any shares of Regent’s common stock as may be issued to you as a result
of this award upon the event of a stock dividend, recapitalization,
reclassification, a merger, a stock split, a split-up or a combination of shares
of Regent, or similar event.

 



--------------------------------------------------------------------------------



 



5.   Stock certificates evidencing shares awarded under the Plan shall be issued
in the sole name of the Recipient (but may be held by Regent until the
restrictions shall have lapsed in accordance with the Plan) and, in addition to
all other legends required to be set forth thereon by law or otherwise, shall
bear a restrictive legend as required by the Plan as follows:

The right to transfer, sell, exchange, give, pledge, encumber or otherwise
dispose of the shares of stock represented by this certificate is restricted in
accordance with the terms of a certain restricted stock award letter between the
Company and the stockholder named in this certificate and the terms of the
Regent Communications, Inc. 2005 Incentive Compensation Plan, as either or both
of such instruments may be amended from time to time. The Company will mail to
the holder hereof a copy of such award letter and the Plan without charge within
five days of a written request therefor.

6.   The obligations of Regent to issue or transfer shares awarded under the
Plan shall be subject to compliance with all applicable government rules and
regulations, and administrative actions; and the effectiveness of a registration
statement under the Securities Act of 1933, as amended.

            Regent Communications, Inc.
      By           William L. Stakelin,        President and Chief Executive
Officer     

ACCEPTED AND AGREED:

     
 
         
Printed Name of Recipient
   
 
         
Signature of Recipient
   
 
         
Date
   

 